DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.	
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8 and 13 (see Remarks pages 7-13 filed on 04/14/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Li et al (US 2006/0039627) discloses detecting skew and determining skew angle using the front of a document by determining background-to-document transitions. Incoming scanlines are interval sampled in the fast scan direction every nth pixel. The samples are collected and organized into a two dimension array comprised of scanline based rows and interval based columns. The collected and organized samples are analyzed by intervals to determine a scanline (row) where a specified sampling condition exceeds predetermined threshold. The corresponding row-interval point forms a background-to-medium transition point of the edge of a document. When two or more background-to-medium transition points are found from different intervals the skew angle can be determined using linear regression, (col. 1-8 lines 1-67). However, Li et al does not disclose in the affirmative, “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Further, the next closest prior art Young (US 2014/0307973) discloses Text recognition techniques are described. In one or more implementations, image data is received via a network at a service provider. One or more image deblurring or curve correction techniques are applied to the image data, text is recognized from the deblurred image data using one or more optical character recognition techniques, and the recognized text is exposed for access via the network, (Para 0014-0055). However, Young does not disclose in the affirmative, “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Finally, the next closest prior art Tanaka (US 2013/0051688) discloses image processing apparatus includes a receiving unit that receives a size of a first character sequence component, a direction from a prefix character sequence component as a character sequence component, which is prefixed before the first character sequence component, to the first character sequence component, and a distance from the prefix “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Therefore, the prior arts Li et al, Young and Tanaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”

Regarding independent claim 8, the closest prior art, Li et al (US 2006/0039627) discloses detecting skew and determining skew angle using the front of a document by determining background-to-document transitions. Incoming scanlines are interval sampled in the fast scan direction every nth pixel. The samples are collected and organized into a two dimension array comprised of scanline based rows and interval based columns. The collected and organized samples are analyzed by intervals to determine a scanline (row) where a specified sampling condition exceeds predetermined threshold. The corresponding row-interval point forms a background-to-medium transition point of the edge of a document. When two or more background-to-medium transition points are found from different intervals the skew angle can be determined using linear regression, (col. 1-8 lines 1-67). However, Li et al does not disclose in the affirmative, “based on a determination that the feed skew has occurred: identifying, by the processor, the curved side edges of the captured image of the object; applying, by the processor, a horizontal scanline scaling to the curved side edges of the captured image of the object to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and applying, by the processor, a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
“based on a determination that the feed skew has occurred: identifying, by the processor, the curved side edges of the captured image of the object; applying, by the processor, a horizontal scanline scaling to the curved side edges of the captured image of the object to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and applying, by the processor, a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Finally, the next closest prior art Tanaka (US 2013/0051688) discloses image processing apparatus includes a receiving unit that receives a size of a first character sequence component, a direction from a prefix character sequence component as a character sequence component, which is prefixed before the first character sequence component, to the first character sequence component, and a distance from the prefix character sequence component to the first character sequence component, a predicting unit that predicts a second character sequence component following the first character sequence component, a detecting unit that detects the second character sequence “based on a determination that the feed skew has occurred: identifying, by the processor, the curved side edges of the captured image of the object; applying, by the processor, a horizontal scanline scaling to the curved side edges of the captured image of the object to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and applying, by the processor, a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Therefore, the prior arts Li et al, Young and Tanaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “based on a determination that the feed skew has occurred: identifying, by the processor, the curved side edges of the captured image of the object; applying, by the processor, a horizontal scanline scaling to the curved side edges of the captured image of the object to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and applying, by the processor, a vertical scanline scaling to the de-curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”

Regarding independent claim 13, the closest prior art, Li et al (US 2006/0039627) discloses detecting skew and determining skew angle using the front of a document by determining background-to-document transitions. Incoming scanlines are interval sampled in the fast scan direction every nth pixel. The samples are collected and organized into a two dimension array comprised of scanline based rows and interval based columns. The collected and organized samples are analyzed by intervals to determine a scanline (row) where a specified sampling condition exceeds predetermined threshold. The corresponding row-interval point forms a background-to-medium transition point of the edge of a document. When two or more background-to-medium transition points are found from different intervals the skew angle can be determined using linear regression, (col. 1-8 lines 1-67). However, Li et al does not disclose in the affirmative, “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de- curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Further, the next closest prior art Young (US 2014/0307973) discloses Text recognition techniques are described. In one or more implementations, image data is “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de- curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Finally, the next closest prior art Tanaka (US 2013/0051688) discloses image processing apparatus includes a receiving unit that receives a size of a first character sequence component, a direction from a prefix character sequence component as a character sequence component, which is prefixed before the first character sequence component, to the first character sequence component, and a distance from the prefix character sequence component to the first character sequence component, a predicting unit that predicts a second character sequence component following the first character sequence component, a detecting unit that detects the second character sequence component in the image, a correcting unit that corrects information relating to the second character sequence component detected by the detecting unit, and a control unit that controls the receiving unit to receive as a next first character sequence “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de- curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”
Therefore, the prior arts Li et al, Young and Tanaka alone or in combination do not render obvious in include the claimed feature in the affirmative, “based on a determination that the feed skew has occurred: identify the curved side edges of the scanned object image; apply a horizontal scanline scaling to the curved side edges of the scanned object image to scale and shift the curved side edges into straight side edges and produce a de-curved image having the straight side edges; and apply a vertical scanline scaling to the de- curved image to correct a skew of the top and bottom edges and produce a corrected image having straight top, bottom, and side edges.”

Dependent claims 2-7, 9-12 and 14-15 are allowed because of their dependency to claims 1, 8 and 13 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677